
	

116 HR 2326 : Navy SEAL Chief Petty Officer William ‘Bill’ Mulder (Ret.) Transition Improvement Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 2326
		IN THE SENATE OF THE UNITED STATES
		May 22, 2019ReceivedAN ACT
		To amend the Social Security Act, to amend the Dignified Burial and Other Veterans’ Benefits
			 Improvement Act of 2012, and to direct the Secretaries of Veterans
			 Affairs, Defense, Labor, and Homeland Security, and the Administrator of
			 the Small Business Administration, to take certain actions to improve
			 transition assistance to members of the Armed Forces who separate, retire,
			 or are discharged from the Armed Forces, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Navy SEAL Chief Petty Officer William ‘Bill’ Mulder (Ret.) Transition Improvement Act of 2019. 2.TAP definedIn this Act, the term TAP means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.
 3.Access for the Secretaries of Labor and Veterans Affairs to the Federal directory of new hiresSection 453A(h) of the Social Security Act (42 U.S.C. 653a(h)) is amended by adding at the end the following new paragraph:
			
 (4)Veteran employmentThe Secretaries of Labor and of Veterans Affairs shall have access to information reported by employers pursuant to subsection (b) of this section for purposes of tracking employment of veterans..
		4.Pilot program for off-base transition training for veterans and spouses
 (a)Extension of pilot programSubsection (a) of section 301 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 10 U.S.C. 1144 note) is amended—
 (1)by striking During the two-year period beginning on the date of the enactment of this Act and inserting During the 5-year period beginning on the date of the enactment of the Navy SEAL Chief Petty Officer William ‘Bill’ Mulder (Ret.) Transition Improvement Act of 2019; and (2)by striking to assess the feasibility and advisability of providing such program to eligible individuals at locations other than military installations.
 (b)LocationsSubsection (c) of such section is amended— (1)in paragraph (1), by striking not less than three and not more than five States and inserting not fewer than 50 locations in States (as defined in section 101 of title 38, United States Code); and
 (2)in paragraph (2), by striking at least two and inserting at least 20. (c)Conforming repealSubsection (f) of such section is repealed.
			5.Grants for provision of transition assistance to members of the Armed Forces after separation,
			 retirement, or discharge
 (a)In generalThe Secretary of Veterans Affairs shall make grants to eligible organizations for the provision of transition assistance to members of the Armed Forces who are separated, retired, or discharged from the Armed Forces, and spouses of such members.
 (b)Use of fundsThe recipient of a grant under this section shall use the grant to provide to members of the Armed Forces and spouses described in subsection (a) resume assistance, interview training, job recruitment training, and related services leading directly to successful transition, as determined by the Secretary.
 (c)Eligible organizationsTo be eligible for a grant under this section, an organization shall submit to the Secretary an application containing such information and assurances as the Secretary, in consultation with the Secretary of Labor, may require.
 (d)Priority for hubs of servicesIn making grants under this section, the Secretary shall give priority to an organization that provides multiple forms of services described in subsection (b).
 (e)Amount of grantA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (b).
 (f)DeadlineThe Secretary shall carry out this section not later than 6 months after the effective date of this Act.
 (g)TerminationThe authority to provide a grant under this section shall terminate on the date that is 5 years after the date on which the Secretary implements the grant program under this section.
 (h)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 6.One-year independent assessment of the effectiveness of TAP (a)Independent assessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the covered officials, shall enter into an agreement with an appropriate entity with experience in adult education to carry out a 1-year independent assessment of TAP, including—
 (1)the effectiveness of TAP for members of each military department during the entire military life cycle;
 (2)the appropriateness of the TAP career readiness standards; (3)a review of information that is provided to the Department of Veterans Affairs under TAP, including mental health data;
 (4)whether TAP effectively addresses the challenges veterans face entering the civilian workforce and in translating experience and skills from military service to the job market;
 (5)whether TAP effectively addresses the challenges faced by the families of veterans making the transition to civilian life;
 (6)appropriate metrics regarding TAP outcomes for members of the Armed Forces 1 year after separation, retirement, or discharge from the Armed Forces;
 (7)what the Secretary, in consultation with the covered officials and veterans service organizations determine to be successful outcomes for TAP;
 (8)whether members of the Armed Forces achieve successful outcomes for TAP, as determined under paragraph (7);
 (9)how the Secretary and the covered officials provide feedback to each other regarding such outcomes; (10)recommendations for the Secretaries of the military departments regarding how to improve outcomes for members of the Armed Forces after separation, retirement, and discharge; and
 (11)other topics the Secretary and the covered officials determine would aid members of the Armed Forces as they transition to civilian life.
 (b)ReportNot later than 90 days after the completion of the independent assessment under subsection (a), the Secretary and the covered officials, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives—
 (1)the findings and recommendations (including recommended legislation) of the independent assessment prepared by the entity described in subsection (a); and
 (2)responses of the Secretary and the covered officials to the findings and recommendations described in paragraph (1).
 (c)DefinitionsIn this section: (1)The term covered officials is comprised of—
 (A)the Secretary of Defense; (B)the Secretary of Labor;
 (C)the Administrator of the Small Business Administration; and (D)the Secretaries of the military departments.
 (2)The term military department has the meaning given that term in section 101 of title 10, United States Code. 7.Longitudinal study on changes to TAP (a)StudyNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretaries of Defense and Labor and the Administrator of the Small Business Administration, shall conduct a 5-year longitudinal study regarding TAP on three separate cohorts of members of the Armed Forces who have separated from the Armed Forces, including—
 (1)a cohort that has attended TAP counseling as implemented on the date of the enactment of this Act; (2)a cohort that attends TAP counseling after the Secretaries of Defense and Labor implement changes recommended in the report under section 6(b) of this Act; and
 (3)a cohort that has not attended TAP counseling. (b)Progress reportsNot later than 90 days after the day that is 1 year after the date of the initiation of the study under subsection (a) and annually thereafter for the 3 subsequent years, the Secretaries of Veterans Affairs, Defense, and Labor, and the Administrator of the Small Business Administration, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives a progress report of activities under the study during the immediately preceding year.
 (c)Final reportNot later than 180 days after the completion of the study under subsection (a), the Secretaries of Veterans Affairs, Defense, and Labor, and the Administrator of the Small Business Administration, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives a report of final findings and recommendations based on the study.
 (d)ElementsThe final report under subsection (c) shall include information regarding the following: (1)The percentage of each cohort that received unemployment benefits during the study.
 (2)The numbers of months members of each cohort were employed during the study. (3)Annual starting and ending salaries of members of each cohort who were employed during the study.
 (4)How many members of each cohort enrolled in an institution of higher learning, as that term is defined in section 3452(f) of title 38, United States Code.
 (5)The academic credit hours, degrees, and certificates obtained by members of each cohort during the study.
 (6)The annual income of members of each cohort. (7)The total household income of members of each cohort.
 (8)How many members of each cohort own their principal residences. (9)How many dependents that members of each cohort have.
 (10)The percentage of each cohort that achieves a successful outcome for TAP, as determined under section 6(a)(7) of this Act.
 (11)Other criteria the Secretaries and the Administrator of the Small Business Administration determine appropriate.
				
	Passed the House of Representatives May 21, 2019.Cheryl L. Johnson,Clerk.
